 
Exhibit 10.2

NOTE MODIFICATION AGREEMENT


THIS NOTE MODIFICATION AGREEMENT (this “Agreement”) is entered into this 19th
day of February, 2009 by and between US Dataworks, Inc., a Nevada corporation
(the “Company”) and Charles E. Ramey, an individual residing in the State of
Texas and the Chairman and Chief Executive Officer of the Company (the
“Holder”).  All capitalized terms not specifically defined herein shall have
those meanings set forth in that certain US Dataworks, Inc. Refinancing Secured
Note dated August 13, 2008 executed by the Company and payable to the order of
the Holder in the original principal amount of Seven Hundred Eight Thousand Five
Hundred Dollars ($708,500) (as modified, renewed and extended to date, the
“Note”).


W I T N E S S E T H:


WHEREAS, the Company and the Holder wish to revise certain provisions of the
Note;


NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Holder hereby agree as follows:


1.             The following modifications to the Note are made and agreed to
effective as of February 19, 2009:


 
A.
Section 1 of the Note is hereby amended by adding the following sentence to the
beginning of the Section:



“Within ten (10) days after the end of each calendar quarter beginning with
March 31, 2009, the Company shall make mandatory principal payments to the
Holder in an amount equal to $21,255.00, or three percent (3%) of the original
principal amount of this Note; provided, however, that if such mandatory
principal payment (together with the other mandatory quarterly principal
payments due to the other holders of the Notes) would reduce the Company’s cash
balance as of the last day of such calendar quarter below $500,000, then the
amount of such mandatory principal payment shall be reduced to 19.1% of the
amount, if any, by which the Company’s cash balance as of the last day of such
quarter exceeds $500,000 (with any such shortfall in such scheduled principal
payment not rolling into the next scheduled principal payment).”


 
B.
The reference to “August 13, 2009” in Section 1 of the Note is hereby replaced
with “December 31, 2009.”



 
C.
The reference to “twelve percent (12%)” in Section 20(g) of the Note is hereby
replaced with “thirteen percent (13%).”



 
D.
The text of Section 3(b) of the Note is hereby deleted in its entirety and
replaced with the following: “This Section intentionally left blank.”


 
 

--------------------------------------------------------------------------------

 



2.           In consideration of the Holder’s agreements to the modifications
set forth in Section 1 of this Agreement, the Company shall pay an amendment fee
to the Holder in the amount of $7,085.00, or one percent (1%) of the original
principal amount of the Note.  Such payment shall be made in two equal
installments on the date hereof and on May 20, 2009.


3.           The Note, as modified by this Agreement, and all of the other loan
documents and other agreements and instruments executed and delivered in
connection with the Note shall remain in full force and effect.


4.           The Company and the Holder represent and warrant to each other
that, as of the date hereof: (a) each such party has full power and authority to
execute this Agreement; (b) this Agreement constitutes the legal, valid and
binding obligation of such party, enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other similar laws affecting the enforcement of
creditors' rights generally; and (c) no authorization, approval, consent or
other action by, notice to, or filing with, any governmental authority or other
person is required for the execution, delivery or performance by such party of
this Agreement.


5.           The parties hereto shall from time to time execute and deliver all
such other documents, instruments and assurances with respect to the matters
described herein, and take all such other actions as may be necessary or
required to carry into force and effect the purposes and intent of this
Agreement.


6.           This Agreement, when executed by the parties hereto, shall be
binding upon and inure to the benefit of the parties hereto, and their
respective heirs, executors, administrators, personal representatives,
successors and assigns.


7.           This Agreement may be executed simultaneously in a number of
identical counterparts, each of which shall be an original and all of which
together shall constitute but one and the same instrument.


[Signature Page Follows]



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto on the date first set forth above.

 

  THE COMPANY:            US DATAWORKS, INC.          
 
By:
/s/ J. Patrick Millinor       Name: J. Patrick Millinor        Title: Director 
         

 
 

  THE HOLDER:          
 
By:
/s/ Charles E. Ramey       Charles E. Ramey                  




WRITTEN CONSENT OF THE REQUIRED HOLDERS:


In accordance with Section 8 of the Note, the undersigned Required Holders
hereby execute this written consent to the Agreement, thereby indicating their
consent to the changes and amendments to the Note contained in this Agreement.


 

             
 
By:
/s/ Charles E. Ramey       Charles E. Ramey                  


 

             
 
By:
/s/ John L. Nicholson, M.D.       John L. Nicholson, M.D.                  



 